Case 2:18-cv-09088-VAP-SS Document 71 Filed 08/31/20 Page 1 of 2 Page ID #:1372




   1
   2
   3
   4
   5
   6
   7
   8                                UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
  10
  11 TRACY CHAPMAN,                                   Case No. 2:18-cv-9088-VAP
  12                   Plaintiff,                     ORDER CONTINUING CASE
                                                      DEADLINES
  13            vs.
                                                      Judge: Hon. Virginia A. Phillips
  14 ONIKA TANYA MARAJ p/k/a NICKI
     MINAJ and DOES 1-10,
  15                                                  Date Filed:           October 22, 2018
               Defendants.
  16                                                  Final Pretrial Conf.: October 5, 2020
                                                      Trial Date:           October 13, 2020
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        Case No. 2:18-cv-9088-VAP-SS
                                      ORDER CONTINUING CASE DEADLINES
       326633799.1
Case 2:18-cv-09088-VAP-SS Document 71 Filed 08/31/20 Page 2 of 2 Page ID #:1373




   1                                            ORDER
   2            The Court has received, reviewed, and considered the Joint Stipulation to
   3 Continue Motion for Summary Judgment Deadlines.
   4            NOW THEREFORE, believing that good cause exists for approving the
   5 Stipulation, the Court hereby ORDERS that the trial date and the final pretrial
   6 conference dates in this matter are continued to March 2, 2021 and February 22,
   7 2021 respectively. All related pretrial deadlines shall be calculated in accordance
   8 with the Court’s Scheduling Order in this matter, with the exception that all dates
   9 related to the parties’ cross-motions for summary judgment, including the
  10 September 14, 2020 hearing date, shall remain the same. The deadlines shall be as
  11 follows:
  12
  13                  MSJ Hearing                       September 14, 2020
  14                  Pretrial Conference               February 22, 2021 at 2:30 p.m.
  15                  Trial                             March 2, 2021 at 8:30 a.m.
  16
  17            IT IS SO ORDERED.
  18
  19 Dated: August 31, 2020
  20                                                         Hon. Virginia A. Phillips
                                                             United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -1-                Case No. 2:18-cv-9088-VAP-SS
                              \ ORDER CONTINUING REMAINING CASE DEADLINES
       326633799.1
